Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The preliminary claim amendments entered 22 January 2019 have been entered. 

Status of Claims
Claims 1-18 are currently pending and have been examined.
Claims 1, 7, 13, and 17 have been amended.
Claims 1-18 have been rejected. 

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 08 April 2015 claiming benefit to US Provisional Application 62/369,794.

Objections 
SPECIFIATION: 
The use of the term FireWire, in ¶ 47, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) because the claim limitations do not recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
means for obtaining past patient census information (claim 13)(the Specification provides the computer hardware structure in Fig. 1 reference characters 20 and 30 and the algorithm for obtaining the past patient census information in ¶ 29);
means for determining intra-period variation and inter-period variation (claim 13) (the Specification provides the computer hardware structure in Fig. 1 reference characters 20 and 34 and the algorithm for determining intra-period variation and inter-period variation in ¶ 33);
means for classifying the individual unit (claim 13) (the Specification provides the computer hardware structure in Fig. 1 reference characters 20 and 34 and the algorithm for classifying the individual unit in ¶ 33); -AND-
means for generating a computer simulation (claim 13) (the Specification provides the computer hardware structure in Fig. 1 reference characters 20 and 36 and the algorithm for generating a computer simulation in ¶ 44).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-18 are drawn to a system or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for generating computer simulations of patient loads for units of health care facilities in part performing the steps of determine intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time; classify the individual unit based on the intra-period and inter-period variations; and generate a [computer] simulation of patient loads for the individual unit based on the classification, the [computer-simulated] patient loads comprising a quantity of patient visits to the individual unit during one or more future periods of time. These steps amount to functions performable in the mind or with pen and paper and are only concepts 
Independent claim 1 also recites the computer simulation performed using a non-parametric simulation algorithm. This step amounts to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(C) citing the abstract idea grouping for mathematical concepts for mathematical formulas or equations).

Independent claim 7 recites a method for generating computer simulations of patient loads for units of health care facilities with a simulation system in part performing the steps of determining intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time; classifying the individual unit based on the intra-period and inter-period variations; and generating a [computer] simulation of patient loads for the individual unit based on the classification, the [computer-simulated] patient loads comprising a quantity of patient visits to the individual unit during one or more future periods of time. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 7 also recites the [computer] simulation performed using a non-parametric simulation algorithm. This step amounts to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a 

Independent claim 13 recites a system for generating computer simulations of patient loads for units of health care facilities in part performing the steps of determining intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time; classifying the individual unit based on the intra-period and inter-period variations; and generating a [computer] simulation of patient loads for the individual unit based on the classification, the [computer-simulated] patient loads comprising a quantity of patient visits to the individual unit during one or more future periods of time. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 13 also recites the [computer] simulation performed using a non-parametric simulation algorithm. This step amounts to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(C) citing the abstract idea grouping for mathematical concepts for mathematical formulas or equations).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 7, and 13 recite a one or more hardware processors configured by machine readable instructions. The specification defines the one or more hardware processors configured by machine readable 
Claims 1, 7, and 13 recite a computer simulation. The specification does not provide specific structure for the computer simulation only requiring the use of a generic non-parametric simulation algorithm. The use of a computer simulation, in this case to generate simulations of patient loads for units of health care facilities, only recites the computer simulation as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 7, and 13 recite a obtain[ing] past patient census information for an individual unit of a health care facility, the past patient census information comprising a quantity of patient visits to the individual unit during past periods of time. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea. 







Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 7, and 13 recite a one or more hardware processors configured by machine readable instructions.
Claims 1, 7, and 13 recite a computer simulation.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1, 7, and 13 recite a obtain[ing] past patient census information for an individual unit of a health care facility, the past patient census information comprising a quantity of patient visits to the individual unit during past periods of time. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).


Abbreviated Analysis for Depending Claims: 
The dependent claims 2-6, 8-12, and 14-18 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims 2-6, 8-12, and 14-18 only serve to further limit or specify the features of  independent claims 1, 7, and 13 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. Therefore, these dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101.
The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 7, and 13, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 


Claims 1-18 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Subject Matter Free of the Prior Art
The limitation in independent claims 1, 7, and 13 specifically requiring determining intra-period variation and inter-period variation in the quantity of patient visits to the individual unit during the past periods of time for use in a non-parametric simulation algorithm is free of the art.
The most remarkable prior arts of record are as follows:
Akbay et al. (US Patent App No 2014/0108034) teaching on a healthcare enterprise simulation model is executed to generate a predicted future state of the resources in the Detailed Description in ¶ 0031, ¶ 0060-61, and ¶ 0084;
Mellin et al. (US Patent App No 2010/0198609) teaching on a system for generating a computer prediction of future patient loads in a healthcare facility utilizing historic patient admission, discharge, and transfer (ADT) information in the Detailed Description in ¶ 0042, ¶ 0036, ¶ 0028, and ¶ 0050; -AND-
Vilar et al., Non-linear time series clustering based on non-parametric forecast densities, 54 Computational Statistics and Data Analysis 2850-2865 (2010) teaching on using the classification of the time series to classify the time series data for predictive forecasting of the input dataset into M1-M8 best fit equations for a non-parametric autoregressive time series simulation in the § 1. Introduction on p. 2850, § 2. Description of the clustering procedure on p. 2852, equation 3, steps 7-8 on p. 2852, 5. A case-study with real data on p. 2860, and § 2. Description of the clustering procedure on p. 2851.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/J.L.J./ Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626